FLORIDA GAMING CORPORATION
PROMISSORY NOTE
 

$90,000.00
Louisville, Kentucky
 
February 4th, 2010


 
Florida Gaming Corporation, a Delaware corporation (the “Company”), the
principal office of which is located at 2669 Charlestown Road, New Albany,
Indiana 47150, for value received, hereby promises to pay to the order of  H2C,
Inc., whose address is 7 Partridge Run Warren, NJ 07059 (the “Holder”), the sum
of Ninety Thousand Dollars ($90,000.00), and any unpaid accrued interest hereon,
on first (1st) day of each month in  10 installments of equal amounts commencing
March 1, 2010.  Payment for all amounts due hereunder shall be made by mail to
the Holder at the address of the Holder as set forth above.
 
The following is a statement of the rights of the Holder and the conditions to
which this Note is subject, and to which the Holder, by the acceptance of this
Note, agrees:
 
1.           Interest.  The Company shall pay interest at the rate often percent
(10%) per annum (the “Initial Interest Rate”) on the principal of this Note
outstanding during the period beginning on the date hereof and ending on the
Maturity Date.  Accrued interest under this Note shall be compounded
annually.  Interest payable under this Note shall be computed on the basis of a
year of 365 days and actual days elapsed occurring in the period for which
payable.  Interest shall be payable monthly with each monthly installment of
principle.  In the event that any installment of principal plus accrued but
unpaid interest is not paid when due, or upon any other Event of Default (as
defined below), interest at the same rate as the Initial Interest Rate plus
nineteen percent (19%) shall continue to accrue on the balance of any unpaid
principal until such balance is paid.
 
All payments made on this Note shall be applied, at the option of the Holder,
first to late charges and collection costs, if any, then to accrued interest and
then to principal.  After the Maturity Date or upon an Event of Default,
interest shall continue to accrue on this Note at the rate set forth above and
shall be payable on demand of the Holder.
 
Notwithstanding anything in this Note to the contrary, the interest rate charged
hereon shall not exceed the maximum rate allowable by applicable law.  If any
stated interest rate herein exceeds the maximum allowable rate, then the
interest rate shall be reduced to the maximum allowable rate, and any excess
payment of interest made by the Company at any time shall be applied to the
unpaid balance of any outstanding principal of this Note.
 
2.           Events of Default.  If any of the events specified in this Section
2 shall occur (herein individually referred to as an “Event of Default”), the
Holder of this Note may, so long as such condition exists, declare the entire
outstanding principal of this Note and unpaid accrued interest thereon
immediately due and payable by notice in writing to the Company:
 
(i)           the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer
consenting to or seeking reorganization or release under the federal Bankruptcy
Act, or any other applicable federal or state law, or the consent by it to the
filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee or other similar official of the Company, or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           if, within sixty (60) days after the commencement of an action
against the Company (and service of process in connection therewith on the
Company) seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver
or liquidator of the Company or of all or any substantial part of the properties
of the Company, such appointment shall not have been vacated;
 
 (iii)           any capital reorganization of the Company, any reclassification
or recapitalization of the capital shares of the Company or any transfer of all
or substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company;  or
 
(iv)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company.
 
3.           Assignment and Binding Effect.  The rights and obligations of the
Company and the Holder shall be binding upon and benefit the successors,
permitted assigns, heirs, administrators and transferees of the parties. This
Note may not be assigned by the Company or the Holder without the prior written
consent of the other party.
 
4.           Waiver and Amendment.  This Note may not be amended, waived or
modified except upon the written consent of the Company and the Holder.
 
5.           Prepayment.  This Note may be prepaid at the election of the
Company upon 10 days prior written notice to the Holder.
 
6.           Treatment of Note.  To the extent permitted by generally accepted
accounting principals, the Company will treat, account and report the Note as
debt and not equity for accounting purposes and with respect to any returns
filed with federal, state or local tax authorities.
 
7.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), or (ii)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
set forth herein.  Any party hereto may by notice so given change its address
for future notice hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Waivers.  The Company hereby waives presentment, demand, protest
and notice of dishonor and protest, and also waives all other exemptions; and
agrees that extension or extensions of the time of payment of this Note or any
installment or part thereof may be made before, at or after maturity by
agreement by the Holder.  Upon default hereunder, the Holder shall have the
right to offset the amount owed by the Company against any amounts owed by the
Holder in any capacity to the Company, whether or not due, and the Holder shall
be deemed to have exercised such right of offset and to have made a charge
against any such account or amounts immediately upon the occurrence of an Event
of Default hereunder even though such charge is made or entered on the books of
the Holder subsequent thereto.  The Company shall pay to the Holder, upon
demand, all costs and expenses, including, without limitation, reasonable
attorneys’ fees and legal expenses, that may be incurred by the Holder in
connection with the enforcement of this Note.
 
9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.
 
10.           Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except where otherwise indicated, all references herein to Sections refer
to Sections hereof.
 


IN WITNESS WHEREOF, the Company has caused this Note to be issued this
4th       day of February, 2010


FLORIDA GAMING CORPORATION




By:/s/ W. Bennett Collett


Title:  Chairman and CEO
 
 
 

--------------------------------------------------------------------------------

 